Title: To Thomas Jefferson from William Temple Franklin, 17 December 1789
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Philadelphia Decr. 17. 1789.

Amidst the Congratulations of Public Bodies on your Arrival will you receive those of an Individual, who has long entertained the highest Esteem for your Character, as a Man, a Philosopher, and a Statesman.
Permit me also felicitate you on your late honorable Appointment, tho’ I am not certain you will accept of it; but this I know, that if you do, I shall in common with my Countrymen rejoice at the Event.
It is fortunate for this Country, that the Executive is now vested in a Person, who knows how to distinguish and reward Merit; and in no Instance has he given a greater Proof of it, than in the Choice he has made of you to fill one of the first and most important Places in Government.
But notwithstanding your Return to your native Country has been attended with the most flattering and pleasing Circumstances, you will I am confident frequently regret the amiable and enlighten’d Circle of your Parisian Friends. You were I have been told fix’d much to your Satisfaction, and happy in a select Society. No one I believe that ever lived long in Paris, would leave it without Reluctance: Yours however must in some degree have been diminish’d, owing to the present disagreable State of Affairs in that Country. Your Situation there latterly must, I think, have been not altogether pleasing; and perhaps not perfectly safe. The Minister of a Country, which it is suppos’d sow’d there the Seeds of Liberty, might be suspected of assisting in the Harvest. I long much to see you and hear your Account of Affairs there, for as yet we have had but a very imperfect one: I have likewise to treat with you relative to some Busts &c. belonging to Mr. Hudon, who in a late Letter refers me to you. I made him an Offer of Land for them, as they would not sell here; and as we have no Person who  understands packing such Things, I was confident they would be broke to Pieces if attempted to be sent back to him; besides incurring a considerable Expence of Freight &c. I am not however very anxious about having them, if you can dispose of them to greater Advantage; as I think it not improbable that I shall soon go to Europe, having (as you will perceive by the inclosed, which I handed to several of the Senate; and one nearly similar to the President) hinted my Wish to be employ’d in the Diplomatic Line. I know from good Authority that the President is well disposed towards me, and desirous of complying with my Views, but that he waits your entering on the Duties of your Office previous to making any foreign Arrangements. Should you think me worthy your Patronage I know you will afford it me, and not else; I need not therefore solicit it; but whether I obtain it or not, I hope you will do me the Justice to believe me, with unfeigned Respect & Esteem, Dear Sir, Your most obedt. Friend & Servt.,

W. T. Franklin


My Grandfather desires me to present to you his most affectionate Respects:—His Health is but very indifferent.

